Citation Nr: 0001392	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
spinal injury.  

3.  Entitlement to service connection for residuals of a left 
ankle sprain.  

4.  Entitlement to service connection for chronic aggravation 
of muscle damage to the right calf.  

5.  Entitlement to service connection for generalized anxiety 
disorder.  

6.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a nose 
disorder.  

(The issue of whether the veteran committed a fraudulent act 
in concealing income is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1953 to July 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In July 1992 and December 1994, the veteran and his spouse 
testified at a hearing before a hearing officer.  Those 
hearings, however, addressed only the fraud issue, which is 
the subject of a separate decision.  

In December 1995, the veteran testified before one of the 
undersigned Members of the Board at the RO.  The issues 
addressed included the fraud and PTSD issues.  In May 1999, 
the veteran testified before another of the undersigned 
Members of the Board.  The testimony concerned all issues on 
appeal.  

(The issues of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. §  1151, and service connection for 
the residuals of a spinal injury and chronic aggravation of 
muscle damage to the right calf are addressed in the Remand 
section of this document.)  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by PTSD due to 
trauma in service.  

2.  The veteran's claim of service connection for residuals 
of a left ankle injury is plausible.  

3.  In February 1959, the Board denied service connection for 
anxiety reaction.  

4.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
has been associated with the claims folder since the February 
1959 decision.  

5.  The veteran is shown to have a generalized anxiety 
disorder which was likely first manifested in service.  






CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303. 3.304(f) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for residuals of a left ankle 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

3.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for generalized anxiety disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  The veteran's generalized anxiety disorder is due to 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


I.  PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (now 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128.  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

The veteran argues that he has PTSD as a result of his 
service as a photographer during which he had to take a 
picture of a person who fatally shot himself.  The record, 
however, contains no medical evidence showing a diagnosis of 
PTSD attributable to the veteran's claimed in-service 
stressor.  Indeed, except for the veteran's own contention, 
there is no competent evidence that the veteran suffers from 
PTSD.  

Although the veteran contends that he has PTSD, the Court has 
held that, where a determinative issue involves a question of 
medical diagnosis or causation, medical evidence to support 
the claim is required.  See Grottveit v. Brown, 5 Vet. App. 
at 93.  As a lay person, the veteran is not competent to make 
such a determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

As the record contains no medical evidence of a diagnosis of 
PTSD, the Board finds that the claim of service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107.  


II.  Left ankle

The Board finds that the veteran's claim of service 
connection for residuals of a left ankle injury is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The service medical 
records show that the veteran sustained a sprained left ankle 
in service.  A March 1995 VA examination report indicates 
that the veteran fractured his left ankle in service and his 
right ankle in the 1970s.  The examiner diagnosed unstable 
ankles and status post fractures of both ankles.  Although 
the contemporaneous service treatment records show that the 
veteran had sprained, rather than fractured, the left ankle, 
the examiner's attribution of current disability to the in-
service injury is sufficient nexus evidence for purposes of 
well groundedness.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(d).  
The merits of this claim is addressed in the Remand section 
below.  


III.  Generalized anxiety disorder

New and material evidence

In February 1959, the Board denied service connection for 
anxiety reaction.  The RO, however, has adjudicated the 
current claim without addressing the finality of the Board's 
February 1959 decision.  Given the Board's ultimate favorable 
disposition of this issue, the veteran is not prejudiced by 
the Board's deciding the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board notes that there is no longer a requirement that, 
in order to reopen a claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, must 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

The Board denied service connection for anxiety reaction on 
the basis that the veteran suffered from passive-aggressive 
personality which was not a disability for which benefits may 
be granted.  Subsequent to the Board's decision, considerable 
medical evidence has been submitted.  Of particular interest 
is an August 1998 VA psychiatric examination.  The board of 
psychiatrists diagnosed generalized anxiety disorder and 
opined that the disorder began while the veteran was on 
active duty.  

The Board finds that August 1998 VA examination report is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The evidence is 
certainly new, as it was not of record at the time of the 
February 1959 Board decision.  Furthermore, it is material as 
it is probative of the issue of service incurrence.  Thus, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
generalized anxiety disorder.  


Well groundedness and merits

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

The Board finds that the veteran's claim of service 
connection for generalized anxiety disorder is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The August 1998 VA 
examination specifically attributes the veteran's current 
generalized anxiety disorder to his complaints of nervousness 
in service.  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

The service medical records reveal that the veteran 
complained of nervousness on several occasions during 
service.  At times, the veteran was described as extremely 
nervous.  His separation examination revealed no psychiatric 
abnormalities.  

At a March 1957 VA examination, anxiety reaction was 
diagnosed.  Anxiety reaction was again diagnosed at a March 
1958 VA examination.  

In letters dated in January and April 1958 from the veteran's 
private physician at the time, it was suggested that the 
veteran had had nervous problems since coming home from 
service.  A field examiner interviewed the veteran's private 
physician.  In an August 1958 report it was noted that the 
private physician stated that, although he did not believe 
that the veteran's military service caused any disability, it 
may have aggravated a preexisting condition if such condition 
did exist.  

In October 1958, a board of specialists in neuropsychiatry 
reported that the correct diagnosis was that of passive-
aggressive personality with neurotic reaction.  The board of 
specialists determined that the disorder existed prior to 
service.  

Effective from February 1979, the veteran received VA pension 
benefits due to anxiety reaction with passive-aggressive 
personality.  

VA medical records beginning in March 1988 show occasional 
treatment of the veteran in the mental health clinic.  Since 
then, he has been variously diagnosed as having adjustment 
disorder, mixed personality disorder, somatization disorder 
and generalized anxiety disorder.  

In a June 1996 report, Harold D. Udelman, M.D., reviewed the 
veteran's service and mental health history.  He diagnosed 
the veteran as suffering from generalized anxiety disorder.  
He stated that the veteran's problems started around 1953 or 
early 1954.  He opined, "In review of the patient's records, 
including the Board of Psychiatrist's examinations, I would 
feel that the patient's generalized anxiety disorder . . . 
was a service[-]connected disability . . . ."

As noted, in August 1998, a VA examination was conducted by a 
board of VA psychiatrists.  The veteran's claims folder was 
thoroughly reviewed.  The examiners diagnosed the veteran as 
having "generalized anxiety disorder, bipolar disorder, 
depressed type."  The examiners opined that 

the veteran's anxiety disorder began 
while in the military.  Symptomatology 
relating to an anxiety disorder [was] 
documented in the service medical records 
in 1954, including medication prescribed 
for nervousness.  Diagnoses of anxiety 
reaction were made in [two] subsequent . 
. . [e]xaminations.  Dr. Udelman's review 
of 1996 diagnosed both generalized 
anxiety disorder and a history of 
problems beginning in service in 1953.  
The examiners agree with this assessment 
. . . .  In conclusion, the veteran's 
anxiety disorder, first diagnosed as 
anxiety reaction, now diagnosed as 
generalized anxiety disorder, began while 
on active duty and continues to manifest 
itself in the present.  

The Board finds the opinions of the August 1998 board of 
psychiatrists and Dr. Udelman very persuasive.  Although at 
the time of the Board's 1959 decision, the evidence suggested 
that the veteran suffered from a personality disorder, the 
overwhelming preponderance of the evidence indicates now that 
he has generalized anxiety disorder.  Further, both the VA 
board of psychiatrists and Dr. Udelman have opined that the 
anxiety disorder had its onset in service.  Indeed, their 
opinions are based on thorough reviews of the veteran's 
medical records.  Of particular persuasiveness is the 
significance the examiners attribute to the in-service 
complaints of nervousness and the diagnoses of anxiety 
reaction immediately after service.  In light of the 
persuasiveness of these opinions, and in the absence of any 
persuasive opinion to the contrary, the Board finds that the 
preponderance of the evidence supports service connection for 
generalized anxiety disorder.  



ORDER

Service connection for PTSD is denied, as a well-grounded 
claim has not been presented.  

As the claim of service connection for residuals of a left 
ankle injury is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  

Service connection for generalized anxiety disorder is 
granted.  



REMAND

Spinal injury

In a March 1985 rating decision, the RO denied service 
connection for residuals of a back injury.  The veteran was 
advised of the decision and his appellate rights but failed 
to file a timely appeal.  In addressing the veteran's current 
claim regarding residuals of the injury to his back in 
service, the RO denied service connection without addressing 
the finality of the prior decision.  Due process requires the 
RO to do so before final appellate consideration.  38 
U.S.C.A. §§ 5108, 7105(d); 38 C.F.R. § 19.9 (1999); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Left ankle

Regarding the veteran's left ankle claim, the Board notes 
that the only evidence addressing a potential relationship 
between any current left ankle disability and the veteran's 
period of service is the March 1995 VA examination report 
which determined that the veteran had residual disability 
from an in-service fracture.  It is not clear whether the 
examining physician reviewed the veteran's claims folder.  In 
fact, it appears that the claims folder was not reviewed, as 
much of the veteran's history was inaccurately reported.  
Specifically, it is not clear whether the veteran sustained a 
fractured left ankle in service.  Indeed, the veteran's in-
service ankle injury was diagnosed originally as a sprain.  
Further, the examiner indicated that the ankle was injured 
when the veteran fell from a roof, although there is no such 
report in the service medical records.  The veteran should be 
afforded a new VA orthopedic examination which includes a 
thorough review of the veteran's medical records.  

1151

Regarding the veteran's claim for benefits pursuant to 
38 U.S.C.A. § 1151, the Board notes that there appear to be 
outstanding VA medical records.  The veteran underwent a left 
ethmoidectomy in March 1988 and a right internasal 
ethmoidectomy in October 1988.  The veteran alleges that he 
sustained an injury due to the intrusiveness of the 
surgeries.  The RO should specifically request all doctors' 
orders, nurses' notes, radiology reports and laboratory 
reports associated with these surgeries.  Furthermore, in an 
April 1995 examination report, it was determined that there 
was no evidence of injury or diagnostic abnormalities of the 
patient's oropharynx to explain the veteran's excessive 
salivation and recurrent sore throat, especially as claimed 
to be related to the prior surgical procedures.  The examiner 
noted, however, that a CT scan of the paranasal sinuses 
should be obtained "prior to final [ad]judication of this 
disability claim."  It is unclear whether a CT scan was 
done.  As there may be outstanding VA medical evidence, the 
RO should attempt to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Right leg

The veteran contends that marching and physical exercise 
during service aggravated a preexisting right leg disability.  
The evidence shows that he injured his leg approximately six 
years prior to service when he was struck by a vehicle.  
During his period of active duty, the veteran occasionally 
was seen complaining of right leg pain.  Specifically, in 
March 1953, the veteran complained that his right leg hurt 
when marching.  Examination revealed the extensive anterior 
leg scar.  The diagnostic impression was that of sensory 
change of skin due to scarring.  It was noted that the 
veteran had no serious orthopedic disturbance; he merely had 
muscular weakness of the leg due to the previous injury.  X-
ray studies were entirely negative.  The veteran was 
prescribed progressive resistive exercises.  

In April 1955, the veteran stated that he wanted an excuse 
from marching.  He reported that he had discomfort after 
marching.  The examiner opined that the veteran should march 
for the exercise to build up the leg.  

Following service, there is no medical evidence addressing 
the veteran's right leg disability until a March 1995 VA 
medical examination report.  Although the examination 
addressed primarily his ankles, it was noted that the veteran 
had a history of a 1946 severe muscle tear in the right lower 
leg which left the leg atrophic.  

In September 1998, another VA examination was conducted.  The 
examiner noted that the veteran's claims folder was not 
available to review.  He stated that, in October 1997, x-ray 
studies and a three phase bone scan were done of the right 
leg.  Reports of these studies, however, are not associated 
with the claims folder.  Indeed, there is no VA medical 
evidence of treatment after May 1995. As there may be 
outstanding VA medical evidence, the RO should attempt to 
obtain these records.  See Bell v. Derwinski, 2 Vet. App. 
611.  

Under the circumstances, this case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for left ankle and right leg 
disabilities since service.  In 
particular, he should identify any health 
care providers who have attributed any 
left ankle disability to trauma in 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured.  The RO 
specifically should obtain all of the 
veteran's VA medical records of treatment 
after May 1995, especially reports of 
October 1997 x-ray studies and bone scan.  

2.  A Records Development Specialist at 
the RO should personally contact the Carl 
T. Hayden VA Medical Center, and request 
a search for the complete clinical 
records of the veteran's 1988 surgeries 
at that facility, to specifically include 
all original doctors' orders, nurses' 
notes, radiology reports and laboratory 
reports.  The RO should also inquire 
whether a CT scan was done following the 
April 1995 VA examination.  If so, 
reports of the CT scan should be obtained 
and associated with the claims folder.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any 
current left ankle disability.  Any 
indicated tests, including x-ray studies, 
must be conducted.  The claims folder 
must be reviewed by the examiner prior to 
the requested study.  Based on a review 
of the case, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current left 
ankle disability is related to the 
veteran's left ankle injury in service.  
A complete rationale for any opinion 
expressed must be provided.  

4.  After any appropriate development, 
the RO should adjudicate whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for residuals of a spinal injury.  If the 
RO determines that new and material 
evidence has been submitted, the RO must 
then determine whether, based upon all 
the evidence of record in support of the 
claims, presuming its credibility, the 
reopened claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  
If the claim is deemed to be well 
grounded, the RO should conduct all 
indicated development, fulfilling VA's 
duty to assist, and adjudicate the claim 
of service connection de novo.  

5.  After undertaking any indicated 
development, the RO should review the 
left ankle, right leg and 1151 issues.  
If any issue on appeal remains denied, 
the veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	DAVID C. SPICKLER	J. F. GOUGH
  Member, Board of Veteran's Appeals	    Member, Board of 
Veterans' Appeals



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







